DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On August 4, 2011, the court sent the parties an Order instructing Plaintiff to file an amended complaint by August 12, 2011. The Order advised that failure to comply with the deadline set forth therein would result in dismissal of Plaintiff appeal.
On August 12, 2011, Plaintiff called the court to request additional time to file his amended complaint. Court staff told him his request for additional time must be in writing and filed with the court. Plaintiff's deadline has passed and the court has not received Plaintiff's *Page 2 
amended complaint or received any further communication from Plaintiff. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of August 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This Decision of Dismissal was signed by Magistrate Dan Robinsonon August 31, 2011. The court filed and entered this Decision ofDismissal on August 31, 2011. *Page 1